Title: From George Washington to Burwell Bassett, 19 June 1775
From: Washington, George
To: Bassett, Burwell



Dear Sir,
Philadelphia, June 19th 1775.

I am now Imbarkd on a tempestuous Ocean from whence, perhaps, no friendly harbour is to be found. I have been called upon by the unanimous Voice of the Colonies to the Command of the Continental Army—It is an honour I by no means aspired to—It is an honour I wished to avoid, as well from an unwillingness to quit the peaceful enjoyment of my Family as from

a thorough conviction of my own Incapacity & want of experience in the conduct of so momentous a concern—but the partiallity of the Congress added to some political motives, left me without a choice—May God grant therefore that my acceptance of it may be attended with some good to the common cause & without Injury (from want of knowledge) to my own reputation—I can answer but for three things, a firm belief of the justice of our Cause—close attention in the prosecution of it—and the strictest Integrety—If these cannot supply the places of Ability & Experience, the cause will suffer, & more than probable my character along with it, as reputation derives it principal support from success—but it will be remembered I hope that no desire, or insinuation of mine, placed me in this situation. I shall not be deprivd therefore of a comfort in the worst event if I retain a consciousness of having acted to the best of my judgment.
I am at liberty to tell you that the Congress in Committee (which will, I daresay, be agreed to when reported) have consented to a Continental Currency, and have ordered two Million of Dollars to be struck for payment of the Troops, and other expences arising from our defence—as also that 15,000 Men are voted as a Continental Army, which will I daresay be augmented as more Troops are Imbark’d & Imbarking for America than was expected at the time of passing that Vote. As to other Articles of Intelligence I must refer you to the Gazettes as the Printers pick up every thing that is stirring in that way. The other Officers in the higher departments are not yet fixed—therefore I cannot give you their names. I set out to morrow for Boston where I shall always be glad to hear from you; my best wishes attend Mrs Bassett—Mrs Dandridge & all our Relations and friends—In great haste, as I have many Letters to write and other business to do I remain with the sincerest regard Dr Sir Yr Most Obedt & Affecte Hble Servt

Go: Washington


P.S. I must Intreat you & Mrs Bassett, if possible, to visit at Mt Vernon as also my Wife’s other friends—I could wish you to take her down, as I have no expectations of returning till Winter & feel great uneasiness at her lonesome Situation—I have sent my Chariot & Horses back.

